Detailed Office Action
The communication dated 4/14/2022 has been entered and fully considered. Claims 8-9 are withdrawn from examination. Claims 1-9 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 8 describe, respectively, a method and device sharing special technical feature.  This is not found persuasive because as shown by the Examiner in the restriction requirement of 2/22/2022, the shared technical features of these two groups are not special, in view of PILPEL (US-2014/0023512). 
PILPEL discloses these shared features (see restriction requirement of 2/22/2022, page 4, 2nd ¶). The Applicant has not presented an argument at to why PILPEL does not disclose these shared features. The Examiner also notes that Group II, claims 8-9, are product claims and not device claims.
The requirement is still deemed proper and is therefore made FINAL. Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0096], second line the “first wall preform 44” should be replaced with “second wall preform 44”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said sheet" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 are dependent on claim 1 and are rejected as well. For the purpose of examination, the Examiner interprets this limitation as “said fiber sheet” that is recited in line 13.
Claim 5 recites the limitation "any of the hardening treatments" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites only one hardening treatment (not plural). For the purpose of examination, the Examiner interprets this limitation as “the hardening treatment”.
Claim 6 recites the limitation "any of the hardening treatments" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites only one hardening treatment (not plural). For the purpose of examination, the Examiner interprets this limitation as “the hardening treatment”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over HAYDEN (US-2016/0348642), hereinafter HAYDEN, in view of PILPEL (US-2014/0023512), hereinafter PILPEL, as evidenced by SCHIBSBYE (US-2012/0091627), hereinafter SCHIBSBYE. Note that the italicized text below are the instant claims.
Regarding claims 1 and 4-6, HAYDEN discloses An airfoil manufacturing method for manufacturing an aircraft turbomachine airfoil {[abstract] note that the wind turbine blade is an airfoil; furthermore, the Examiner notes that this limitation is in the preamble and recites the purpose or intended use of process steps, see MPEP 2111.02 (II)}, comprising:
 positioning a first fibrous wall preform a first mold portion {[0021], [0044], [FIG. 4(a)] 11 is the first mold portion, [FIG. 4(b)] 16 is the first fibrous wall}; 
placing at least one core on the first wall preform {[FIG. 4(e)] 20 is the core}; 
positioning a second fibrous wall preform on the core; assembling a second mold portion to the first mold portion so as to form a mold around the first and second wall preforms {[FIG. 4(a)] 10 is the second mold portion, [FIGs. 4(b) and 4(f)] note that the second wall 16 is on the core 20 when mold 10 is put on mold 11, the Examiner notes that this limitation does not positively recite the order of the steps of putting the second wall on the core}; 
applying a hardening treatment to the first and second wall preforms {[0049] curing is the hardening treatment}; 
removing the core {[0046] the Examiner submits that the core or pressure bag will be removed after it has applied pressure during curing, since this is its only purpose and it is not part of the structure, the Examiner brings in the evidentiary document of SCHIBSBYE, that in the same field of endeavor, uses the same pressure bag and discloses its removal after the process is done [0018]}; 
wherein the first wall preform comprises a first portion of a fiber sheet, the second wall preform comprises a second portion of the same fiber sheet, said sheet forming, at the intersection between the first and second wall preforms, the leading edge or the trailing edge of the airfoil {[0021] and [0049] note the teaching on overlapping, [FIG. 6(b)] note that at the intersection of the leading edge, both the first and second wall comprises of the same sheet(s) as indicated by 21, 22, and 23]}.
HAYDEN, however, is silent on positioning a reinforcing structure in the airfoil after the hardening treatment.
In the same field of endeavor that is related to rotor blade , PILPEL discloses positioning a reinforcing structure between the first wall preform and the second wall preform (claim 1), wherein the reinforcing structure is arranged between the first wall preform and the second wall preform after application of the hardening treatment, and a second hardening treatment is applied to harden the reinforcing structure (claim 4), wherein, before the reinforcing structure is subjected to any of the hardening treatments, the reinforcing structure comprises a coiled fibrous preform (claim 5), wherein, after the reinforcing structure has been subjected to any of the hardening treatments, the reinforcing structure is in contact with at least one of a first wall formed from the first wall preform and a second wall formed from the second wall preform (claim 6) {[0032] note the spar 311 (reinforcing structure) is a box that is interpreted as a coil, [FIG. 12] note the coil 311 is in contact with both the upper and lower wall or first and second wall, [0031] note the teaching that spar or reinforcing member is fabricated first by, for example, molding, and then incorporated into the blade or airfoil 110, indicating that the reinforcing member included in the structure after the hardening treatment of claim 1, [0035] note attachment of the reinforcement member or spar to the blade by a number of methods or “treatments” that is interpreted as the second hardening treatment}.
At the effective fling date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the reinforcing member or spar of PILPEL in the method of HAYDEN. The advantage of this spar as disclosed by PILPEL is that it increases the stiffness of the blade or airfoil {[0031]}. An artisan would have been motivated to have modified the method of HAYDEN with this additional reinforcing member since it is used in the same field of endeavor as the airfoil of PILPEL.
 Regarding claim 2, HAYDEN discloses comprising inserting at least one of a leading edge stiffener and a trailing edge stiffener before applying the hardening treatment {[0053], [FIG. 8(b)] note the stiffener 30 placed at the trailing edge before hardening}.
Regarding claim 3, PILPEL discloses wherein the at least one of the leading edge stiffener and the trailing edge stiffener comprises, before applying the hardening treatment, a coiled fibrous preform {[0029] note the teaching on the front and rear edge member, note they are fibrous composite, [FIG. 6] note the similarity of the shape of the edge stiffener to that of instant FIG. 4 (10 and 10’) indicating the coil shape}.
As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to have incoprtated the teaching of PILPEL in the method of HAYDEN. 
The Examiner submits that also at the effective filing date of the instant invention it would have been obvious to have substituted the stiffener of HAYDEN with the coiled, fibrous composite stiffener of PILPEL. It has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.  Since both PILPEL {[0029]} and HAYDEN {[0053]} include this piece for the purpose of stiffness, an artisan would have obtained the same result i.e. additional stiffness of the air foil.
Regarding claim 7, PILPEL discloses wherein at least one of the first wall preform and the second wall preform comprises a plurality of mutually overlapping fiber sheets {[FIG. 6(b)] note 21 and 22, thus plurality of overlapping sheets}}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748